UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

JAMES LASTRA,

Plaintiffs, 16-cev-3088 (UGK)
- against - ORDER
THE CITY OF NEW YORK ET AL,

Defendants.

 

JOHN G. KOELTL, District Judge:

The plaintiff, James Lastra, seeks an extension of time to
file objections to the Magistrate Judge’s rule during a
deposition on June 14, 2021, that was subsequently confirmed in
a docket entry order on June 21, 2021. ECF No. 283. The
application is granted. The plaintiff may file objections by
July 9, 2021. The defendants may respond to any objection by
July 16, 2021.

The Clerk is directed to close ECF No. 284.

The Clerk is directed to mail a copy of this order to the
pro se plaintiff.

SO ORDERED.

oo “-, s, - }
Dated: New York, New York ‘ » i G :
June 28, 2021 XEN a |
é John G. Koeltl

United States District Judge

 

 

 

 

USDS SDNY
ELECTRONICALLY FILED

DOC#:_
DATE FILED: _6/2.4/202(_

 

 

 

 

 
